EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Feng on 4/27/2022

The application has been amended as follows: 
Cancel claims 1-10, 19-22, 24
Amend claims 11-13, 30 as shown below.


11.	(currently amended)  A controller for a furnace system, wherein the controller is configured to:
	determine an operational speed limit of a motor of the furnace system based on an operating characteristic of the furnace system, wherein the motor is coupled to and configured to operate a blower to direct a working fluid through the furnace system, the operational speed limit is less than or equal to a rated speed of the motor, and the rated speed is indicative of an upper speed threshold at which the motor is capable of being operated; 
	identify an operating speed for the motor based on  additional data indicative of an operating parameter of the furnace system;
determine the operating speed of the motor based on a target rate at which the blower directs the working fluid through the furnace system; and
operate the motor at the operating speed in response to determining that the operating speed is at or below the operational speed limit.

12.	(currently amended)  The controller of claim 11, wherein the controller is configured to reference a lookup table having a plurality of operational speed limit values associated with different applications of the motor and to select an application of the different applications from the lookup table based on the operating characteristic to determine the operational speed limit.

13.	(currently amended)  The controller of claim 12, wherein the controller is configured to select an operational speed limit value of the plurality of operational speed limit values as the operational speed limit, wherein the operational speed limit value is associated with the selected from the lookup table.

30.	(currently amended)  The controller of claim [[11]]26, wherein the operating parameter comprises a pressure of the 





/JASON LAU/Primary Examiner, Art Unit 3762